DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to Applicant’s communication filed 07/14/2022 regarding application 15/973,375. 

Status of Claim(s)
	Claim(s) 1-2, 4, 6-10, 12, 14, 21-26, and 29-32 is/are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s amendments and arguments in regards to the previously applied 101 Rejection have been fully considered and deemed persuasive.
	Accordingly Examiner withdraws the previously applied 101 Rejection

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 10, 12, 14, 21, 24-26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017 /0236081 Al), and Belton Jr (US 2015/0324467 A1)



Claim(s) 1, 14, and 21 –
	Culver discloses the following limitations:
One or more processors; and (Culver: Paragraph 38, "The computing device may be equipped with a processor. .. ")
One or more computer-readable storage media containing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, comprising: (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
A memory coupled to the processor and storing instructions that, when executed by the processor, perform operations comprising (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device; (Culver: Paragraph 862, "The event analysis
sub-module can be used to review and sort through the set of user input in order to identify certain known occurrences from this incoming dataset. In a non-limiting embodiment, the sub-module may be configured with a predefined 'watch list' of certain events that need to be identified within the input, such as that indicating the completion of. .. ").
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrence of the event ... ; (Culver: Paragraph 321," ... a project management interface 1050, which would typically be used to view and manage the project as it develops in real-time ... "; Paragraph 605, " ... all task-related communications are typically associated with an event, a user of a system can organize his or her communications according to its associated event.")
Culver does not teach the assigning of a user role based on engagement levels or predefined activities, however, Frei discloses the following:
... determine an engagement level for the user with the project (Frei: Paragraph 39, " ... may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users ... ")
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project (Frei: Paragraph 39, "may be automatically identified by the collaboration system I 02 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users ... ")
Culver in view of Frei does not teach the analyzing a frequency of events, assigning a weight, or using a machine learning model, however, Grady Smith teaches the following:
And the event being associated with an event weight that is based on an amount of the user activity data that was generated by the user, the event weight being generated using one or more machine learning models. (Grady Smith: Paragraphs 177-181, "Interaction Type. This can be email/message, event, recognition, record  notes, version control, communications/mentions in other systems, chat rooms, etc; Weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal; Participation level may be tracked when possible. This may be determined based on measurable factors, such as whether an event was accepted/attended/declined, or active correspondence in an email thread (versus just being on recipient list). During analysis, more weight may be given to interactions with a higher participation level, or certain interactions can be excluded from analysis based on low participation level; Time & Date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred; and Topic/Context-This can be an event name, note title, email subject, or process name, and possibly related records (if this interaction is tied to a customer record, transaction, issue, etc.). Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.")
Analyzing the frequency of the occurrence of the event, the one or more predefined activities performed by the user, and the event weight. .. (Grady Smith: Paragraph 63, "The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow ... "; Paragraphs 177-181, "Interaction Type. This can be email/message, event, recognition, record notes, version control, communications/mentions in other systems, chat rooms, etc; Weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal; Participation level may be tracked when possible. This may be determined based on measurable factors, such as whether an event was accepted/attended/declined, or active correspondence in an email thread (versus just being on recipient list). During analysis, more weight may be given to interactions with a higher participation level, or certain interactions can be excluded from analysis based on low participation level; Time & Date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred; and Topic/Context-This can be an event name, note title, email subject, or process name, and possibly related records (if this interaction is tied to a customer record, transaction, issue, etc.). Tracking Context/Topic and Related record detail allows the system to apply filters to interactions based on organizational structures, which can be used to visualize information and process flows.")
Culver in view of Frei and Grady Smith do not teach the generation of a user interface with a specific resolution, however, Belton Jr discloses the following limitations:
using at least a resolution determiner to determine a resolution level associated with the user, the resolution level based at least in part on one or more of the user role, the engagement level, a project state category, a hierarchical topic model, a project entity, or a content subject matter category; (Belton Jr: Paragraph 27, “the first management component 120A may track one or more sets of rights associated with an entity with respect to one or more portions of a profile (e.g., where the profile is associated with a profile owner or a first entity). Rights associated with portions of a profile may be determined by the content control component 150 and based on profile headers or content within portions of the profile. Generally, the profile owner or first entity has multiple rights associated with the profile of the profile owner (e.g., first entity).”)
and generating a user interface for presentation on a computing device associated with the user, the user interface customized to present a first portion of content, related to the project, at a resolution of detail based on the resolution level of the user, wherein for a lower resolution level of the user the user interface presents the first portion of content at a lower resolution of detail, thereby reducing an amount of computing resources required for interaction with the user (Belton Jr: Paragraph 23, “The interface component 110 may provide an interface, such as a graphical user interface (GUI), which enables one or more entities to interface with a system 100 for profile management. Different interfaces may be provided for different entities based on permissions or degrees of control associated with respective entities. For example, an entity who is the owner of a profile may be provided with a first interface, while an entity who is a profile moderator may be provided with a second interface which enables the moderator to supplement or manage one or more portions of the profile. The first interface may have different functionalities or capabilities from the second interface, which enable different levels of control, modification, editing, moderating, etc. To this end, the interface component 110 may provide a variety of interfaces, including a front end interface (e.g., a profile creation interface), a back end interface (e.g., a content control interface, a preview interface, etc.), a search interface (e.g., which utilizes the matching component 170), a matching interface, etc.”; Paragraph 42, “the interface component 110 may provide different entities with different interfaces based on or according to rights associated with corresponding management components or corresponding entities. For example, the interface component 110 may provide an additional entity, such as a second entity (e.g., utilizing a second management component 120B), with a back end interface which enables the second entity to preview a profile of the first entity.”)

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc."). It would have further been obvious to one of ordinary skill in the art to combine the methods of Culver in view of Frei, and Grady Smith, with the teachings of Belton Jr as taught by Belton Jr (Belton Jr: Paragraph 3, “For example, internally within an organization, it may be desirable for an individual (e.g., first entity) to notify internal team members of projects or details which are generally considered confidential. Externally, it may not be desirable for the organization to discuss details of these projects to other entities. However, it may be beneficial to discuss high level aspects of such projects”)

Claim 2 –
	Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 1.
	Culver further teaches the following:
Wherein the project entities comprise one or more emails, meetings, or files (Culver: Paragraph 59, " ... providing facilities for enabling private communications between two or more user community members, such as via email, text/chat, or Voice-Over IP (VoIP) telephone calls ... "; Paragraph 118," ... communication between members of the user community enabled by the collaboration system may include types of communications other than email, such as online chats, voicemails or recording of VoIP calls.")

Claim 4 –
Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 1.
Culver in view of Frei does not teach having different magnitudes, however, Grady Smith discloses the following:
Wherein at least two roles from the list of predefined roles correspond to different magnitudes of engagement levels with the project. (Grady Smith: Paragraph 56, "Hierarchical Models-a structure defined by leaders/managers and subordinates, with a one-to-many relationship (typically one manager will have multiple subordinates). Reporting lines define the connections between individuals (an example of which is shown in FIG. 5)"; Paragraph 61, "These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc.")
Claim 10 –
	Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 1.
	Culver further teaches the following:
Further comprising determining importance levels for the occurrence of the event based, at least in part, on project state categories (Culver: Paragraph 877, " ... the event sub-module is able to classify events comprised within the set of user input to identify only those events included in the hierarchy ... is able to rank identified events according to their hierarchy level in order to determine their relative importance.")

Claim 12 –
	Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 1.
	Culver in view of Frei does not teach the receiving of information being an event, however, Grady Smith discloses the following:
Wherein the system uses an additional role feature corresponding to an event of the user receiving an output of the project. (Grady Smith: Paragraph 66-80, "The employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: The Hierarchy of roles within the organization; Department/Group Structures (the identification and purpose/task/goals of such structures); Performance Metrics (individual and group); Attendance rate, types of interactions participated in, types declined by a person or group member; Productivity (based on macro and micro characteristics, and as related to an individual and/or group); Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.); Hiring/Retention/Turnover rates (as segmented by project, task type, department, etc.); Financial Data & Company Performance (short term, long term, over a defined interval); Company events invited to, events attended, and the nature of an event; Company goals that employee assisted in achieving; Degrees of separation of a person from a specific level or levels of management; Frequency of interactions between specific people or groups of people; Types of meetings a person is invited to/not invited to; or The timing of certain types of communications relative to an event or discovery of certain information (this may be indicative of the relative significance certain individuals have in the transmission of information within an organization).")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc.")

Claim 24 –
	Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 21.
	Culver further teaches the following:
Wherein the determining the content related to the project comprises ranking a plurality of emails by similarity to content subject matter categories based, at least in part, on the role of the user. (Culver: Paragraph 863, " ... the completion of following events from the input and rank them based on the following .... Messages ... sending of a message with an associated task from one user to another.. .forwarding of a message with an associated task from one user to another. .. ")

Claim 25 –
	Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claims 21 and 24.
	Culver further teaches the following:
Wherein the ranking of the plurality of emails further comprises ranking the plurality of emails based, at least in part, by project characteristics of the project.(Culver: Paragraph 863," ... rank them based on the following ... milestones ... time lines ... completion of a time line ... )

Claim 26 –
Culver in view of Frei, Grady Smith and Belton Jr teach the limitations of claim 21.
	Culver in view of Frei does not teach the analyzing of a calendar, however, Grady Smith teaches the following:
Wherein a determination of the frequency of the event is based at least in part, on information derived from a calendar application. (Grady Smith: Paragraph 66-80, "The employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: The Hierarchy of roles within the organization; Department/Group Structures (the identification and purpose/task/goals of such structures); Performance Metrics (individual and group); Attendance rate, types of interactions participated in, types declined by a person or group member; Productivity (based on macro and micro characteristics, and as related to an individual and/or group); Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.); Hiring/Retention/Turnover rates (as segmented by project, task type, department, etc.); Financial Data & Company Performance (short term, long term, over a defined interval); Company events invited to, events attended, and the nature of an event; Company goals that employee assisted in achieving; Degrees of separation of a person from a specific level or levels of management; Frequency of interactions between specific people or groups of people; Types of meetings a person is invited to/not invited to; or The timing of certain types of communications relative to an event or discovery of certain information (this may be indicative of the relative significance certain individuals have in the transmission of information within an organization).")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc.")


Claim 29 –
	Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 1
	Culver further discloses the following:
wherein the project state category represents a state of the project, the state comprising a milestone, a decision point, a status meeting, or a status check. (Culver: Paragraph 57, “processing project-related data to derive certain information related to a project as a whole, such as the overall project status; and/or…”; Paragraph 58, “processing project-related data to derive certain information related to a particular aspect of the project, such as a list of tasks or activities that must be performed on a certain date (and/or the persons assigned for those tasks).”)

Claim 30 – 
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 14
Culver in view of Frei and Grady Smith do not teach the generation of a user interface with a specific resolution, however, Belton Jr discloses the following limitations:
the operations further comprising using at least a resolution determiner to determine the resolution level associated with the user. ; (Belton Jr: Paragraph 27, “the first management component 120A may track one or more sets of rights associated with an entity with respect to one or more portions of a profile (e.g., where the profile is associated with a profile owner or a first entity). Rights associated with portions of a profile may be determined by the content control component 150 and based on profile headers or content within portions of the profile. Generally, the profile owner or first entity has multiple rights associated with the profile of the profile owner (e.g., first entity).”)

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc."). It would have further been obvious to one of ordinary skill in the art to combine the methods of Culver in view of Frei, and Grady Smith, with the teachings of Belton Jr as taught by Belton Jr (Belton Jr: Paragraph 3, “For example, internally within an organization, it may be desirable for an individual (e.g., first entity) to notify internal team members of projects or details which are generally considered confidential. Externally, it may not be desirable for the organization to discuss details of these projects to other entities. However, it may be beneficial to discuss high level aspects of such projects”)

Claim 31 –
	Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 14
	Culver further discloses the following:
wherein the project state category represents a state of the project, the state comprising a milestone, a decision point, a status meeting, or a status check. (Culver: Paragraph 57, “processing project-related data to derive certain information related to a project as a whole, such as the overall project status; and/or…”; Paragraph 58, “processing project-related data to derive certain information related to a particular aspect of the project, such as a list of tasks or activities that must be performed on a certain date (and/or the persons assigned for those tasks).”)

Claim 32 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 21
Culver in view of Frei and Grady Smith do not teach the generation of a user interface with a specific resolution, however, Belton Jr discloses the following limitations:
the operations further comprising using at least a resolution determiner to determine the resolution level associated with the user. ; (Belton Jr: Paragraph 27, “the first management component 120A may track one or more sets of rights associated with an entity with respect to one or more portions of a profile (e.g., where the profile is associated with a profile owner or a first entity). Rights associated with portions of a profile may be determined by the content control component 150 and based on profile headers or content within portions of the profile. Generally, the profile owner or first entity has multiple rights associated with the profile of the profile owner (e.g., first entity).”)
	
Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, "further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth."). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Grady Smith as taught by Grady Smith (Grady Smith: Paragraph 11, "This can be used to improve decision making with regards to task assignment, employee retention, employee promotions, implementations of new policies or strategies, identification of candidates for leadership positions, etc."). It would have further been obvious to one of ordinary skill in the art to combine the methods of Culver in view of Frei, and Grady Smith, with the teachings of Belton Jr as taught by Belton Jr (Belton Jr: Paragraph 3, “For example, internally within an organization, it may be desirable for an individual (e.g., first entity) to notify internal team members of projects or details which are generally considered confidential. Externally, it may not be desirable for the organization to discuss details of these projects to other entities. However, it may be beneficial to discuss high level aspects of such projects”)

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 Al), Belton Jr (US 2015/0324467 A1), and Ehrler (US 2005/0004825 Al)

Claim 6 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 1
Culver in view of Frei, Grady Smith, and Belton Jr do not explicitly explain a user setting priorities, however, Ehrler teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrences of an event of the events for the user, the event comprising the user setting one or more priorities for the project (Ehrler: Paragraph 68, "A priority value can be used to state the importance of a project. Different priority categories can be chosen by the user in the customizing feature ( or in a text table) of the user interface ... ")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. Ehrler teaches a method of task allocation project management. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei, Grady Smith, and Belton Jr with the teachings of Ehrler (Ehrler: Paragraph 29, "To manage resources efficiently, a manger. .. needs a mechanism by which to identify resources that have the appropriate qualifying attributes.")

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 Al), Belton Jr (US 2015/0324467 A1), and Weyl (US 2009/0204470 A1)

Claim 7 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 1
Culver in view of Frei, Grady Smith, and Belton Jr do not explicitly explain a user producing content for a project, however, Weyl teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user producing content of an output of the project. (Wey 1: Paragraph 294, " ... the work management server evaluates worker's training and productivity ... (including training job matching) and outputs (work) instead of evaluating workers solely on the output of workers.")
Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. Weyl teaches a method of an online work management system. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei, Grady Smith, and Belton Jr with the teachings of Weyl, as taught by Weyl (Weyl: Paragraph 9," ... identify of the job owner of the other users to facilitate efficient distribution of tasks and subtasks.").

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 Al), Belton Jr (US 2015/0324467 A1), and Dean JR (US 2007 /0192402 Al)

Claim 8 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 1
Culver in view of Frei, Grady Smith, and Belton Jr do not teach does not explicitly explain an event comprising assigning a task, however, Dean JR teaches the limitations below:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user assigning a task of the project to one or more other users. (Dean JR: Paragraph 18," ... the system allows supervisors to assign tasks to their agents based on agents known skill sets required to complete the task.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. Dean JR teaches a method of allowing the assignment of tasks and measuring the productivity that follows. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei, Grady Smith, and Belton Jr with the teachings of Dean JR, as taught by Dean JR (Dean JR: Paragraph 17, " ... thus helping to increase efficiency and productivity by capturing productivity ... ")

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 Al), Belton Jr (US 2015/0324467 A1), and Richman (US 6754874 Bl)

Claim 9 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 1
Culver in view of Frei, Grady Smith, and Belton Jr does not explicitly explain the event of a user providing feedback on a project, Richman teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user providing feedback on one or more aspects of the project. (Richman: Column 5; lines 24-50, "Managers, project supervisors and other Feedback Providers 140 can input evaluation information for the employees that they supervise, group performance data, and other information. Feedback Providers can also initiate a project performance evaluation.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface. Richman teaches a method allowing for the review of personnel performance. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei, Grady Smith, and Belton Jr with the teachings of Richman, as taught by Richman (Richman: Column 1, lines 16-31, " ... informs employees off areas where they are under performing so that they can improve.")

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 Al), Grady Smith (US 2017/0236081 Al), Belton Jr (US 2015/0324467 A1), and O'Sullivan (US 2009/0259718 Al).

Claim 22 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 21
Culver in view of Frei, Grady Smith, and Belton Jr do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project comprises identifying an absence of the user in a confirmed attendee list of a meeting associated with the project; and (O'Sullivan: Paragraph 45, "The conferencing service module may also be configured to determine if any of the invited participants are absent from the teleconference meeting, using the meeting participant database in conjunction with identifying which of the participants are present.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface.  O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Culver in view of Frei, Grady Smith and Belton Jr, with the teachings of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").


Claim 23 –
Culver in view of Frei, Grady Smith, and Belton Jr teach the limitations of claim 21-22
Culver in view of Frei, Grady Smith, and Belton Jr do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project further comprises based, at least in part, on the identifying the absence of the user, and on the meeting context of the meeting and the role of the user, automatically determining an alternate meeting time for the meeting using a calendar associated with the user. (O'Sullivan: Paragraph 61, "In certain embodiments, a conferencing service module may be configured to automatically reschedule the teleconference meeting if the moderator has been absent for more than eight minutes or in the event that the present participants elect to reschedule the teleconference meeting.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Grady Smith teaches a method of analyzing interactions to determine relationships within an organization. Belton Jr teaches a method of determining resolution for an interface based on at least a role or position, then displaying the determined interface.  O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the methods of Culver in view of Frei, Grady Smith and Belton Jr, with the teachings of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624